ON PETITION FOR REHEARING
Norfolk and Western Railway Company (Carrier) requests that we reconsider our ruling in this cause and that we give a statement in writing on the questions pertaining to Carrier's counterclaim. Originally, Hammond Lead Products, Inc. (Shipper) had filed an action for damages resulting from Carrier's failure to deliver a load of litharge while Carrier counterclaimed for damages to its railroad car. After a bench trial, the trial court found for the Carrier and against the Shipper on both the complaint and the counterclaim. On appeal, we reversed both judgments because the Carrier had furnished a defective car which could not be properly loaded with the litharge. We do not grant rehearing, but we will attempt to clarify our reasons for reversal on the Carrier's counterclaim for damages to its railroad car.*
In our original decision, we concluded that under Railroad Co. v. Pratt, (1875) 89 U.S. (22 Wall.) 123, 22 L.Ed. 827, a carrier is not relieved of his liability imposed by furnishing a defective car even though the shipper knew the car was defective when the shipper loaded. In Pratt, the shipper not only loaded his horses knowing the car was defective, but he also improperly put hay, a fire hazard, in the defective car which hay was then ignited by sparks from the locomotive. However, in Pratt, the carrier did not counterclaim for the destruction of the railroad car.
In this case Shipper ordered a railroad car capable of transporting 150,000 pounds of litharge. Carrier provided a car, presumably to be used, which had a stenciled weight limit of 154,000 pounds but the two outside hoppers of the car were inoperable. Shipper then loaded the litharge in the remaining two center hoppers which was the only way to utilize the railroad car and meet the Shipper's schedule. The improper loading and the ensuing breakdown was a direct result of the defect in the *425railroad car which defect Carrier could have detected if it had inspected the car.
In Pratt, the Court relieved the shipper of his negligence for improperly loading a defective car in the only way it could be utilized for the purpose for which it was furnished. Since a shipper is relieved of his negligence in this situation, we find it inappropriate to assess a shipper for damages to the defective railroad car. We note that because of the defect in the car, Shipper loaded in the only way possible, and the ensuing breakdown was a direct result of the defect. We do not hold that negligence and damage to a railroad which are unrelated to the defect in the car furnished will relieve the shipper of his liability. But under the facts of this case, we hold Shipper is not liable for the damages to Carrier's defective car.
Rehearing denied.
CONOVER, P.J., and YOUNG, J., concur.

 Carrier does not cite us to any cases which established liability on a shipper when a carrier furnished a defective car. Carrier in his argument did cite one case. Southern Pacific Transportation Co. v. United States, (E.D.Cal.1978) 456 F.Supp. 931. However, in that case the court deliberately limited the holding to establishing a shipper had the burden of proof as to a carrier's contributory negligence in a suit for damages to carrier's property. The court expressly stated that it did not address the issue of the effect of a finding of contributory negligence on the right of the carrier to recovery.